Order entered June 15, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-01114-CV

                        MARK HOLLOWAY, Appellant

                                      V.

           DALLAS COUNTY HOSPITAL DISTRICT D/B/A
        PARKLAND HEALTH AND HOSPITAL SYSTEM, Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-14-00792

                                    ORDER

      Before the Court is appellee’s June 11, 2021 unopposed second motion for

an extension of time to file its brief on the merits. We GRANT the motion and

extend the time to July 6, 2021. We caution appellee that further extension

requests will be disfavored.


                                           /s/   CRAIG SMITH
                                                 JUSTICE